Title: Expenses for Trip from Haverstraw, New York, to Black Point, New Jersey, [28 July 1778]
From: Hamilton, Alexander
To: 


[White Plains, New York, July 28, 1778]





Dollars


Received from Capt Caleb Gibbs of the public money


   in his hands
137
Dollars
137 


Paid the expences of travelling for myself five pilots, horses & servants from Head Quarters, to Black Point, so far as vouchers were kept, which


   are herewith £19.4.9
 48 


Ballance
89 


due from A Hamilton to be charged to his private account



A Hamilton
Head Quarters July 28. 1778
